Citation Nr: 0806493	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-33 399	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30% for 
coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2002 rating action that implemented an 
October 2002 Board decision that granted service connection 
for CAD, and assigned an initial 30% rating from September 
2000.  Because the claim for a higher initial rating involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

In January 2004, the veteran testified at hearing before a 
decision review officer at the RO.  In September 2004, he 
presented at the RO and testified at a Board videoconference 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.

By decision of January 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's CAD is manifested by a workload greater 
than 5 METs and left ventricular dysfunction with an ejection 
fraction greater than 50%, without evidence of congestive 
heart failure. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for CAD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, a post-rating February 2005 RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disability, and 
lay evidence (such as statements from people who witnessed 
his symptoms and how they affected him) demonstrating a 
worsening of disability.  That letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened).  

A March 2006 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  The 2006 letter also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2005 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence or information that he had in 
his possession that pertained to his claim.  The Board thus 
finds that the 2005 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial November 2002 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran and his representative have been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 and 
2006 RO notice letters, the RO gave the veteran and his 
representative further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in September 2006 and March, June, and November 2007 (as 
reflected in the Supplemental Statements of the Case (SSOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2003 
Statement of the Case and the December 2005 SSOC, and that 
this suffices for Dingess/Hartman.  The Court also held that 
the VA must provide information regarding the effective date 
that may be assigned; such notice was provided in the March 
2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
post-service VA and private medical records through 2007.  In 
January 2002, September 2003, September 2005, June 2006, and 
January and August 2007, the veteran was afforded 
comprehensive VA examinations in connection with his claim; 
these reports are of record and have been considered in 
adjudicating these claims.  Transcripts of the veteran's 
January 2004 RO and September 2004 Board hearing testimony 
have been associated with the claims folder.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
statements of May and September 2006 and November 2007, the 
veteran stated that he had no other information or evidence 
to submit in connection with his claim. The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's CAD has been rated as 30% disabling under the 
provisions of           38 C.F.R. § 4.104, DC 7005.  Under 
that DC, a 30% rating is assigned when CAD is productive of a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  A 60% rating requires more than 1 
episode of acute congestive heart failure (CHF) in the past 
year; or a workload of greater than           3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction (EF) of 30% to 50%.  A 100% rating 
requires chronic CHF; or a workload of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an EF of less than 30%.

The veteran contends that his CAD is more disabling than 
currently evaluated.  He asserts that he is chronically 
without energy or stamina, and suffers from angina once every 
week or 2, and occasional dizziness once per week.  He states 
that his cardiovascular disease limits his sexual activity 
and impairs him functionally, in that he is unable to run, 
walk for prolonged distances or negotiate stairs without 
chest pain and dizziness, carry weight over 50 pounds, 
tolerate heat and cold, mow his lawn, and participate in 
former hobbies such as historical reenactment and sports.  He 
asserts that his CAD prevented him from accepting or being 
selected for advancement in his employment, and that the 
cumulative effects of his CAD and stress forced him into 
early and unwanted retirement.  

Considering the pertinent evidence in light of the criteria 
of DC 7005, the Board finds that the veteran's CAD has not 
been more than 30% disabling at any time since the initial 
grant of service connection therefor.  The medical evidence 
of record documents that the service-connected CAD has been 
consistently manifested by a workload greater than 5 METs and 
left ventricular dysfunction with an EF greater than 50%, 
without evidence of CHF.

A mid-January 2002 VA echocardiogram showed hypertensive 
heart disease with severe concentric left ventricular 
hypertrophy and a dilated left atrium and ventricle, but 
normal left ventricular wall motion, function, and EF.  A VA 
physician noted that the veteran stated that he had been 
doing well, and that there was no chest pain, shortness of 
breath (SOB), palpitations, orthopnea, or paroxysmal 
nocturnal dyspnea.  After examination, the assessment was CAD 
status post myocardial infarction times 4, status post 
percutaneous transluminal coronary angioplasty in 1989 and 
1994, with stable angina.  When seen again in April, the 
physician noted that the veteran denied specific cardiac 
symptoms, and, after examination, concluded that he was 
clinically and hemodynamically stable.  

On July 2003 VA outpatient examination, the veteran 
complained of increasingly frequent chest pain, usually with 
exertion, and associated with SOB, nausea, and diaphoresis, 
and which resolved with rest.  After examination, the 
assessment was CAD with increasing anginal symptoms.  Cardiac 
catheterization in late July showed a left ventricular EF 
within normal limits between 60% and 70%.  There was no 
mitral regurgitation, and the left ventricle was not 
enlarged.  The diagnoses included CAD with angina pectoris, 
and status post surgical repair of coarctation of the aorta 
with a satisfactory result.

In August 2003, the veteran had a stent placed at a VA 
medical facility.  A few days later, he was seen in the 
emergency room of the Missouri Delta Medical Center with 
complaints of chest pain, nausea, and slight SOB.  A chest X-
ray showed normal heart size, and an EKG showed sinus 
bradycardia.  The veteran declined admission for observation, 
and he was discharged to his home.     

On early September 2003 VA cardiovascular examination, the 
veteran complained of chest pain when walking rapidly.  After 
examination, the examiner estimated that the CAD was 
productive of a workload of approximately 7 METs.  The 
diagnosis was CAD with angina.  When seen in the outpatient 
clinic in mid-September, he complained of dizziness and 
lightheadedness with vision loss, aggravated by standing from 
a sitting or lying position.  He also complained of chest 
pain described as a deep, sharp ache.  The assessment was 
chest pain status post coronary stent placement.  

An October 2003 Bruce protocol cardiac stress test at a VA 
medical facility showed good effort tolerance, and a workload 
of 10.1 METs was achieved.  The test was terminated due to 
fatigue, and no chest pain or abnormal ST-T changes were 
noted.  A cardiolite stress test showed a normal myocardial 
perfusion pattern with no evidence of significant ischemia or 
infarction.  Left ventricular wall motion and wall thickening 
were normal, with a calculated left ventricular EF of 65%.

At the January 2004 RO hearing, the veteran testified about 
the nature and degree of severity of his CAD and how it 
impaired him functionally.  He stated that he had angina with 
activity approximately once or twice a week, that he had to 
rest after walking about a half-block or up a full flight of 
stairs due to SOB and dizziness, and that he could no longer 
mow his lawn, shovel snow, play softball, run, or participate 
in his former hobby of historical reenactment.     

A January 2004 VA echocardiogram showed no mitral or aortic 
valve disease or pericardial effusion, with normal regional 
and global left ventricular systolic function and an EF 
between 60% and 70%.

On March 2004 VA outpatient evaluation, the veteran 
complained of pain when lifting his arm.  The examiner noted 
no cardiac symptoms, and the assessments included left 
rotator cuff tendinitis.  When seen again in July, he 
complained of fleeting left anterior chest pain which 
resolved spontaneously after a few seconds, with no other 
associated symptoms; this was not similar to his past anginal 
pains, and there was no change in his exercise tolerance.

At the September 2004 Board hearing, the veteran testified 
about the nature and degree of severity of his CAD and how it 
impaired him functionally.  He stated that he had angina 
sometimes as much as 3 times per week, that he had to rest 
after walking about 50 yards or up a flight of stairs due to 
SOB, and that he could no longer engage in strenuous physical 
activities, mow his lawn, shovel snow, play basketball, or 
engage in social activities such as dancing.  He stated that 
he could do light household chores such as laundry and using 
a dishwasher, and that he could go shopping and perform 
activities of daily living and self-care.  He stated that 
physical activity caused fatigue, SOB, and sometimes pain, 
and that his CAD limited his sexual activity.     

On November 2004 VA outpatient evaluation, the veteran 
complained of retrosternal chest pressure at least 3 times 
per week, as well as lower extremity edema, although there 
was none on current examination.  He denied dyspnea on 
exertion and paroxysmal nocturnal dyspnea.  The assessment 
was angina status post coronary stent placement.  When seen 
again in February 2005, the veteran complained of fatigue, 
weakness, and depression which had not affected his work, as 
well as episodes of nausea and dizziness with motion, 
especially getting into the standing position.  

On September 2005 VA cardiovascular examination, the veteran 
complained of atypical, nonspecific chest pain on and off 
that was not particularly related to activities, as well as 
SOB with moderate exertion.  The diagnoses included CAD and 
history of coarctation of the aorta.

On December 2005 VA outpatient examination, the veteran 
complained of occasional angina that was relieved by 
nitroglycerine sublingually, as well as general fatigue and 
occasional SOB.  The assessments were angina and bradycardia.  
A Holter monitor in January 2006 showed sinus rhythm, very 
rare premature ventricular contractions, occasional premature 
atrial contractions, and no significant pauses, and the 
veteran was in bradycardia mode 72% of the time.  A 
cardiolite stress test in February 2006 showed an estimated 
workload of 9.8 METs, and the test was stopped because of 
dyspnea, chest discomfort, and dizziness.  There was no 
significant exercise ST segment depression or arrhythmias.  
In March, left ventricular function was noted to be good, 
with a calculated EF of 64%, and it was felt that there was 
no need for a pacemaker.  There was no evidence of ischemia.

On June 2006 VA examination, left ventricular size and 
function was noted to have been normal on February nuclear 
imaging.  There was no pedal edema.    

On January 2007 VA cardiovascular examination, the examiner 
noted no history of CHF.  The veteran gave a history of 
stabbing chest wall pain relieved by nitroglycerine about 
once every 2 or 3 months, with lesser pain about once or 
twice per week, as well as lower leg swelling after extended 
sitting.  After examination which showed no lower extremity 
edema, the diagnoses included arteriosclerotic heart disease.  
The examiner noted that the veteran also complained of 
fatigue after any type of activity around the house, and 
after lifting objects weighing more than 10 or 20 pounds.  
The examiner opined that recent testing of workload 
capability in METs (9.8) and the left ventricular EF (64%) 
were within normal limits.      

On July 2007 VA outpatient evaluation, the veteran complained 
of dizziness, vertigo, and balance problems that came on 
independent of any activity, and resolved with rest after 5 
to 10 minutes.  

In August 2007, the veteran underwent a coronary angiogram 
with a left ventriculogram at the Southeast Missouri Hospital 
after clear-cut unstable angina. Chest X-rays showed normal 
cardiac size, and the lungs were clear; the veteran was not 
in failure.  The left ventriculogram showed an EF of 70% and 
no mitral insufficiency or wall motion abnormalities.  The 
impression was stable, mild diffuse atherosclerotic coronary 
disease with good left ventricular function and no evidence 
for any significant stenoses.  The final diagnoses included 
non-cardiac chest pain and history of atherosclerotic heart 
disease with coronary stenting.     

When seen in the VA outpatient clinic subsequently in August 
2007, the veteran complained of dizziness and 
lightheadedness, which after examination was assessed to be 
of unknown etiology.

On late August 2007 VA cardiovascular examination, the 
veteran complained of fatigue, disorientation, SOB with 
exertion, and chest pain after climbing a flight of stairs.  
He stated that he could walk 50 to 100 feet before SOB 
developed, and that he was no longer able to do yard work.  
After examination, the diagnoses were CAD and coronary 
atherosclerosis.
  
On September 2007 VA outpatient evaluation, the veteran 
stated that prescribed medication helped to relieve his 
dizziness and vertigo symptoms.  The assessments included 
dizziness, tinnitus, and vertigo of unknown etiology, and 
asymptomatic CAD.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's CAD symptoms have 
been consistently manifested by a workload greater than 5 
METs and left ventricular dysfunction with an EF greater than 
50%, without evidence of CHF, thus meeting the criteria for 
no more than an initial 30% rating.  The symptoms associated 
with the veteran's CAD simply have not met the criteria for 
at least the next higher 60% rating at any time since the 
initial grant of service connection, that is, more than 1 
episode of acute CHF in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an EF of 30% to 50%.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's CAD has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  A September 2003 VA 
examination report noted that the veteran worked on a full-
time basis and rarely missed a day of work except for medical 
appointments.  At the September 2004 Board hearing, the 
veteran testified that he was able to work at his sedentary 
office job most of the time.  On June 2006 VA examination, 
the veteran was noted to have had a long, successful, stable 
career.  Although on November 2006 VA outpatient examination 
the veteran complained of much difficulty carrying out his 
job functions, this was due to problems with concentration 
and depression, which the Board notes are symptoms of his 
service-connected acquired psychiatric disorder, and thus may 
not be considered in evaluating his CAD.  In July 2007, the 
veteran's employer stated that he had retired from his job in 
March 2007 with a normal retirement that was not due to any 
disability, and that he had required no on-the-job 
concessions by reason of age or disability.  Early August 
2007 VA outpatient records indicated that the veteran was 
obtaining training through a vocational rehabilitation 
program in order to secure employment as an office worker.  A 
late August 2007 VA cardiovascular examination report 
indicated that the veteran had retired from his previous job 
because of stress, and that his cardiac condition had not 
affected his ability to work; the examiner opined that his 
CAD affected his ability to seek or maintain gainful 
employment only due to decreased capacity to perform physical 
labor at a level that could sustain physical employment, and 
that it was his mental issues that would more likely prevent 
sedentary employment.  November 2007 VA outpatient records 
indicated that the veteran was having difficulty finding a 
job that suited his outlook and personality: he wanted a job 
which did not involve public interaction or computers, but no 
such jobs were available in his area.  He had difficulty 
learning about computers, and felt frustrated about his 
inability to learn.    

The veteran's symptoms and clinical findings as documented in 
medical reports up to 2007 do not objectively show that his 
CAD markedly interferes with employment (i.e., beyond that 
contemplated in the assigned rating), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards, and the 
Board finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for CAD must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

An initial rating in excess of 30% for CAD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


